Citation Nr: 1520972	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

In July 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) who was seated in Washington, D.C.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  By a May 1969 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.

2.  Evidence received since the May 1969 rating decision contains a new diagnosis of bilateral sensorineural hearing loss; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection.

3.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

4.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

5.  The bilateral sensorineural hearing loss is related to the in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The May 1969 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 
38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the May 1969 rating decision to reopen the Veteran's claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision reopens and grants service connection for bilateral hearing loss.  As such, no further discussion of VA's duties to notify and to assist is necessary.

New and Material Evidence

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in May 1969 because the Veteran's hearing was within normal limits at the time of the decision.  Since the issuance of that decision, the Veteran was diagnosed with bilateral sensorineural hearing loss by a VA examiner in May 2012.

Therefore, the additional evidence received since the May 1969 rating decision has not been previously submitted to VA and relates to a currently diagnosed hearing loss disability which may be related to service.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss.  As a result, the evidence is new and material and the claim for entitlement to service connection for bilateral hearing loss must be reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  Sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater, the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board finds that the Veteran currently has a bilateral hearing loss disability that meets the VA regulatory criteria at 38 C.F.R. § 3.385.  A May 2012 VA audiometric examination report shows pure tone thresholds of 40 dB or greater in almost all relevant Hz ranges in both ears.  Further, speech discrimination was 82 percent in the right ear and 80 percent in the left ear.  There is no indication that the audiometric results are unreliable or otherwise inadequate.  The report conveys that the Veteran was diagnosed with bilateral sensorineural hearing loss.  The current disability of bilateral sensorineural hearing loss is established.  See Shedden, 
381 F.3d at 1167; 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran was exposed to loud noise (acoustic trauma) while in service.  In the August 2013 rating decision granting service connection for tinnitus, VA found that it was highly probable that the Veteran was exposed to hazardous noise while working at his job as a navigation equipment specialist repairman during service.  The evidence of record reflects that such loud noise exposure included jet engine noises.

Finally, the Board finds that the weight of the medical and lay evidence of record is in equipoise on the question of whether the currently diagnosed bilateral sensorineural hearing loss is related to the in-service acoustic trauma.  Service treatment records reflect that at service separation the Veteran's hearing was clinically normal and there was little, if any, shift in the Veteran's hearing from service entrance to separation.  

The report from the May 2012 VA audiological examination conveys that the VA examiner opined that the Veteran's currently diagnosed bilateral hearing loss disability was less likely as not related to service.  As reason therefor, the VA examiner merely noted that service treatment records showed no significant change in the Veteran's hearing between service entrance and separation.  While the Veteran's post-service occupational and recreational noise exposure was discussed, the VA examiner did not specifically opine as to what may have led to the currently diagnosed hearing loss if not the in-service noise exposure.

Further, the Board notes that the VA examiner did opine that the Veteran's diagnosed tinnitus was related to active service because "tinnitus is a symptom associated with hearing loss and noise exposure.  Given that this Veteran now has both hearing loss and tinnitus and that he was exposed to significant noise during military service, in my opinion, it is at least as likely as not the tinnitus is a result of his service noise exposure, regardless of the date of onset."  It is unclear to the Board how the VA examiner came to the determination that the in-service noise exposure was sufficient to find that the tinnitus was related to service, but not the hearing loss.

A February 2012 private treatment record noted that the Veteran had a long history of decreased hearing.  In March 2013, VA received a letter from a private physician.  The physician explained that, based upon an audiogram taken in his office, the Veteran's hearing loss pattern was consistent with hearing loss due to loud noise exposure.  Further, the physician explained that, based upon the history provided by the Veteran, even if the Veteran's hearing at the time of discharge was normal or close to normal, the hearing loss could still be related to the significant in-service noise exposure.   

A second private treatment letter dated November 6, 2013 from a different physician noted that the Veteran had hearing loss consistent with both age and significant noise exposure.  The physician discussed the Veteran's exposure to jet engine noises in service, and then opined that the Veteran's post-service noise exposure (truck driving and the occasional use of chainsaws and lawnmowers with ear protection) would not have had as great an impact on the Veteran's hearing as the flight line jet engine exposure.  In an amended letter dated November 12, 2013, the private physician specifically opined that it was as likely as not that the Veteran's hearing loss and tinnitus were caused by the in-service noise exposure.

In an August 2013 statement, the Veteran noted that people have commented on his hearing issues since service separation.  He also stated that his ears have been ringing and reducing his ability to hear since service.  At the July 2014 Board videoconference hearing, the Veteran credibly testified that he has experienced hearing loss since service separation.  

In an April 2012 statement, the Veteran's wife, who married the Veteran about one year after service separation, advanced that the Veteran always had hearing issues.  She further noted that their children would comment on the Veteran's hearing throughout the years.  The Veteran's sister, in an October 2013 statement, advanced that the Veteran first displayed reduced hearing when he returned from the Republic of Vietnam in 1967.  In 1969, when the Veteran separated from service, his hearing had become noticeably worse.

The Veteran is currently diagnosed with bilateral sensorineural hearing loss.  During service the Veteran was exposed to loud noises, including jet engine noise, as a navigation equipment specialist repairman.  Private physicians have opined that it was more likely than not that the hearing loss was caused by the in-service noise exposure, rather than any post-service noise exposure.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed bilateral sensorineural hearing loss was incurred in active service and that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive, or any other, theory because all other theories of service connection are rendered moot.



ORDER

Service connection for bilateral sensorineural hearing loss is granted.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


